The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Justice Terry concurred.
It is unnecessary in this case to consider whether a sheriff’s return in one action can be impeached in another suit by a stranger to the first action. It is very certain that the sheriff had no right after making a return to amend it so as to affect rights which had already vested.
The ease must go back, and the first return of the sheriff must be taken as conclusive as against Schloss and Goldstein, as far as regards the rights of the plaintiffs.
Judgment reversed, and cause remanded.